Citation Nr: 1418898	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE


Entitlement to an initial compensable rating for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated as noncompensable, effective May 2005.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.  

The Veteran testified at a Travel Board hearing in September 2010.  A transcript of that hearing is of record and associated with the claims folder.  The Board remanded the case in January 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his service-connected bilateral hearing loss is more severe than the current rating reflects.  

In September 2010, the Veteran testified at a Travel Board hearing.  In January 2014, he was notified by the Board that the Veterans Law Judge (VLJ) who conducted the hearing in September 2010, was no longer employed by the Board.  He was offered the opportunity to provide hearing testimony before another VLJ.  
In February 2014, he stated that he wanted to appear before a VLJ to provide hearing testimony at a Central Office hearing, in Washington, D.C.  Later that month, he requested that the hearing be rescheduled for a videoconference hearing.  He has the right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a)(e), 20.703 (2013).  


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule the Veteran for a videoconference hearing in this matter before the Board.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

